Citation Nr: 0209789	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  99-20 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected left 
foot fibrous
ankylosis of first metatarsophalangeal joint, currently 
evaluated as 20 percent disabling.

(The issue of entitlement to service connection for a left 
shoulder disorder, secondary to service-connected amputation 
of right forearm below insertion of pronator teres, will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to February 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Board notes that the RO granted service connection for 
tendinitis and arthritis of the left wrist, secondary to 
service-connected amputation of right forearm below insertion 
of pronator teres.  Accordingly, this issue is no longer 
before the Board. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his
claim, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.

2.  The veteran's service connected left foot fibrous 
ankylosis of first metatarsophalangeal joint is not 
manifested by severe symptoms. 


CONCLUSIONS OF LAW

1.  The "duty to assist" under the Veterans Claim 
Assistance Act of 2000 has been
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  The criteria for a rating in excess of 20 percent for 
left foot fibrous ankylosis of
first metatarsophalangeal joint have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5284 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all of the evidence and 
finds that the veteran's left foot disability more closely 
approximates the criteria for the currently assigned 20 
percent rating under Diagnostic Code 5284, and that the 
preponderance of the evidence is against assignment of a 
rating in excess of 20 percent at this time.  
The veteran seeks an increase in an existing disability 
rating based on established entitlement to compensation; 
therefore, the present level of disability is the primary 
concern.

The report on the VA examination conducted in November 1999 
shows that the veteran complained of pain, stiffness, 
soreness, and tenderness as well as problems with prolonged 
standing and walking activities.  Despite the veteran's 
complaints, he reported that he currently worked and was 
capable of performing normal daily activities.  He also 
indicated that he wore normal shoes and that no orthotics 
were needed.  He further indicated that he did not use a 
brace, cane, or take medications for his foot.  He asserted 
that his foot was a chronic problem absent specific flare-
ups.  The veteran's subjective complaints, non-use of an 
assistive device, and reported activity level do not show 
that the veteran's foot disability is productive of severe 
symptoms.  

The November 1999 physical examination revealed that the 
veteran walked on the lateral aspect of the left foot and 
that he walked with a "bit" of a limp.  He had a shortened 
great toe, a scar over the metatarsal phalangeal (MP) joint, 
and a callus under the first metatarsal.  He had pain, 
stiffness, soreness, and tenderness over the first metatarsal 
and first MP joint.  The examiner noted that the veteran 
could not really raise his toes and because of pain, he could 
not raise onto his heels and squat.  The range of motion in 
the first metatarsal and first MP joint was 25 degrees of 
dorsiflexion from neutral.  The examiner noted that the rest 
of the examination was unremarkable, so there is no other 
pathology associated with the veteran's left foot other than 
pain, stiffness, soreness, and tenderness, resulting in a 
slight impairment in gait.  Despite any limitation of motion, 
the veteran is able to ambulate and he requires no use of an 
assistive device.  The objective findings noted on the 
examination report do not show that the veteran's foot 
disability is productive of severe symptoms.    

In a December 1998 statement and the July 1999 Notice of 
Disagreement, the veteran indicated that he planned on 
visiting the Canton VA outpatient clinic because he believed 
that he needed special shoes and/or inserts.  The veteran 
asserted that he received medication from VA for his foot 
pain.  VA outpatient treatment records dated from December 
1998 to June 2001 and private medical records dated from 
April 1998 to December 1998 from Dr. S.A.L. do not show any 
complaints of left foot pain or treatment of the foot.  The 
medication prescribed appears to be in connection with the 
veteran's left wrist disability and back.  The veteran 
presented testimony at a personal hearing before the RO in 
February 2000 and indicated that he had the most difficulty 
with walking on stairs.  He testified that he had to pay 
others to help him around the house and with yard work. VA 
records dated in July 2000 and February 2001 show that the 
veteran reported that he works in the yard, walks his dogs, 
and remains employed.  The evidence shows that the veteran's 
overall foot disability is productive of moderately severe 
symptoms, and thus, a rating in excess of 20 percent under 
Diagnostic Code 5284 is not warranted.  

In making this determination, the Board considered the 
provisions of 38 C.F.R.     §§ 4.40, 4.45, and 4.59, which 
address painful motion and functional loss due to pain.  For 
the reasons stated above, the severity of pain, stiffness, 
and weakness the veteran complains of is not supported by the 
objective evidence.  The veteran's overall foot disability 
picture, including the veteran's subjective complaints, does 
not more closely approximate a foot injury resulting in 
severe symptoms.  

The Board considers other potentially applicable diagnostic 
codes under which the veteran may be entitled to a rating in 
excess of 20 percent.  A November 1999 x-ray of the left foot 
revealed the presence of minimal degenerative arthritic 
changes of the first MP joints.  Under Diagnostic Codes 5003 
and 5010, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate code for the specific joint involved.  
The veteran's foot disability does not meet the criteria for 
a rating in excess of 20 percent under Diagnostic Code 5278 
(acquired claw foot), as there is involvement of only one toe 
and it was noted that the range of motion in the MP joint was 
25 degrees of dorsiflexion from neutral.  The November 1999 
x-ray also revealed deformity, irregularity, and distortion 
of the head of the first metatarsal, but the radiologist did 
not note the appearance of severe malunion or nonunion of the 
metatarsal.  Thus, the veteran would not be entitled to a 
rating in excess of 20 percent under Diagnostic Code 5283.  
The other diagnostic codes either do not assign ratings in 
excess of 20 percent or are not applicable.  

Accordingly, the Board finds that the veteran's overall foot 
disability picture, as described above, more closely 
approximates the criteria for a 20 percent rating under 
Diagnostic Code 5284.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

The Board notes that though a scar has been reported on the 
November 1999 VA examination report, it has not been found to 
be superficial, poorly nourished with repeated ulceration or 
tender and painful on objective demonstration, so as to 
warrant a separate evaluation.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804.

The veteran has indicated that he is employed.  The veteran's 
statements and medical records indicate that he has not been 
hospitalized for his foot during the appeal period.  The 
Board finds that the evidence does not show that the 
veteran's foot disability has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation or necessitated frequent periods of 
hospitalization during the pendency of this appeal.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such injuries and their residual conditions in 
civil occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R.          
§ 3.321(b)(1).

ORDER

A rating in excess of 20 percent for left foot fibrous 
ankylosis of first metatarsophalangeal joint is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

